DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US pub no. 2004/0100814 A1).
Regarding claim 11, Hsu et al discloses a method for forming a semiconductor device, comprising: forming a plurality of conductive lines (670,666,632,664,668,672) as a part of a first wiring level (3rd level)of the semiconductor device(400)[0050] fig. 6, the first wiring level being positioned over a first level (2nd level)having a plurality of transistor devices(402,404,406,408), the plurality of conductive lines (670,666,632,664,668,672) extending parallel to the first level(2nd level); forming a programmable vertical bridge(410,412,414) that is positioned below the plurality of conductive lines (670,666,632,664,668,672) and extends perpendicular to the first level(2nd level) fig. 6, the programmable vertical bridge(410,412,414,652,654,658) physically connecting a first conductive line (670,632,674,672) of the plurality of conductive lines (670,666,632,664,668,672 in the third level) in the first wiring level (3rd level), the programmable vertical bridge(410,412,414,652,654,658) being formed based on a first material that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable vertical bridge(410,412,414,652,654,658) [0043]; and forming a first conductive vertical bridge(634,666,668), that is positioned below the plurality of the conductive lines and extends perpendicular to the first level(2nd level), the first conductive vertical bridge(634,666,668) being spaced apart from the programmable vertical bridge(410,412,414,652,654,658)  and physically connecting a second conductive line (634,666,668 in 3rd level) of the plurality of the conductive lines(670,666,632,664,668,672 in the third level).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4, 5, 6, 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1)
Regarding claim 4, Hsu et al discloses a semiconductor device(400) fig. 6 , comprising: a first level (2nd level) fig. 6 , having a plurality of transistor devices(402,404,406,408) ; and a first wiring level (3rd level)positioned over the first level (2nd level), the first wiring level (3rd level) including a plurality of conductive lines(670,666,632,664,668,672) extending parallel to the first level(2nd level) , a plurality of conductive vertical interconnects (634,666,668)extending perpendicular to the first level(2nd level), and one or more programmable vertical interconnects (410,412,414,652,654,658) [0043]that are spaced apart from the plurality of conductive vertical interconnects(634,666,668), extend perpendicular to the first level(2nd level), and include a programmable material having a modifiable resistivity in that the one or more programmable vertical interconnects (410,412,414,652,654,658) change between being conductive and being non-conductive[0043], wherein: the plurality of conductive vertical interconnects (634,666,668)includes a first conductive vertical interconnect and the one or more programmable vertical interconnects includes a first programmable vertical interconnect(410,412,414,652,654,658), the first conductive vertical interconnect (634,666,668)is in contact with a first conductive line of the plurality of conductive lines(634,666,668 in 3rd level),  the first programmable vertical interconnect (410,412,414,652,654,658)is spaced apart from the first conductive vertical interconnect and in contact with a second conductive line of the plurality of conductive lines (670,666,632,664,672)that is made of a conductive material [0046];wherein the programmable material is a phase-changeable material that changes between being conductive[0064] and being non- conductive[0062] according to a current pattern delivered to the one or more programmable vertical interconnects(410,412,414,652,654,658) but fails to teach  the first programmable vertical interconnect includes (i) a bottom portion made of the programmable material and a top portion made of the conductive material, disposed on the programmable material, and in direct contact with the second conductive line of the plurality of conductive lines. 
However, Nardi et al discloses (fig. 3)the first programmable vertical interconnect (309) includes (i) a bottom portion made of the programmable material(310) and  a top portion made of the conductive material(314), disposed on the programmable material(309), and in direct contact with a conductive line(316a) of the plurality of conductive lines(316)[0039][0043]. It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nardi et al to result in component density improvements.                                           
Regarding claim 2, Hsu et al. wherein each of the plurality of conductive vertical interconnects(634,666,668) is connected to a respective conductive line(634,666,668ogf the third level fig. 6)  in the first wiring level(3rd level) and each of the one or more programmable vertical interconnects(410,412,414,652,654,658)  is connected to a respective conductive line (670,632,664,672) in the first wiring level fig. 6 .
Regarding claim 5, Hsu et al discloses wherein the current pattern comprises a first current pattern to cause the phase-changeable material to become amorphous, and a second current pattern to cause the phase-changeable material to become crystalline[0062][0064].
Regarding claim 6,  Nardi et al discloses wherein the programmable material (310)is positioned at a bottom portion of each of the one or more programmable vertical interconnects and the conductive material(314) is positioned over the programmable material (310)to fill each of the one or more programmable vertical interconnects(309) [0039][0043] fig. 3.
Regarding claim 7, Hsu et al discloses  wherein the
programmable material(412/414) fully fills a second programmable vertical interconnect of the one or more programmable vertical interconnects[0043] fig. 6.
Regarding claim 9, Hsu et al discloses wherein the one or more programmable vertical interconnects (410,412,414,652,654,658)further comprises a second programmable vertical interconnect(412), the first programmable vertical interconnect(410) being formed based on a first material that changes resistivity in response to a third current pattern, and the second programmable vertical interconnect (412)being formed based on a second material that changes resistivity in response to a fourth current pattern[p0062].
Regarding claim 10, Hsu et al discloses wherein each of the one or more
programmable vertical interconnects(410,412,414,652,654,658) is positioned at a respective location to toggle a predetermined function of a corresponding integrated circuit[0062-0064].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1) as applied to claim 1 and further in view of Pillarisetty (US Pub no. 2015/0091067 A1)
Regarding claim 3, Hsu et al as modified by Nardi et al discloses all the claim limitations of claim 1 and further discloses wherein each of the
one or more programmable vertical interconnects(412) (Hsu et al)but fails to teach is further connected to at least one of a conductive line in a second wiring level, a transistor, a capacitor, a resistor, or an inductor.
Pillarisetty et al discloses a hybrid field effect transistor comprising phase transition material  (1304) connected to a conductive line(1316) in a second wiring level(M2)[0075-0076]fig. 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hsu et al & Nardi et al with the teachings of Pillarisetty et al to electrically connect various components of the integrated circuit together into functional circuits.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Pillarisetty (US Pub no. 2015/0091067 A1)

Regarding claim 16, Hsu et al discloses all the claim limitations of claim 11 and further discloses wherein each of the one or more programmable vertical interconnects(412) (Hsu et al)but fails to teach is further connected to at least one of a conductive line in a second wiring level, a transistor, a capacitor, a resistor, or an inductor.
Pillarisetty et al discloses a hybrid field effect transistor comprising phase transition material  (1304) connected to a conductive line(1316) in a second wiring level(M2)[0075-0076]fig. 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hsu et al with the teachings of Pillarisetty et al to electrically connect various components of the integrated circuit together into functional circuits.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1) as applied to claim 1 and further in view of Lung (US Pub no. 2007/0108429 A1).
Regarding claim 8, Hsu et al as modified by Nardi et al discloses all the claim limitations of claim 1 but fails to teach wherein  the conductive material is positioned at a bottom portion of a second programmable vertical interconnect of the one or more programmable vertical interconnects and the programmable material is positioned over the conductive material to fill the second programmable vertical interconnect of the one or more programmable vertical interconnects.
However, Lung et al discloses wherein  a conductive material (11)is positioned at a bottom portion of a second programmable vertical interconnect(10) of the one or more programmable vertical interconnects and the programmable material(12) is positioned over the conductive material(11)l to fill the second programmable vertical interconnect (10)of the one or more programmable vertical interconnects(10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hsu et al & Nardi et al  with the teachings of Lung et al to provide a low reset current.
Allowable Subject Matter


Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Sung et al (US Patent 11342379 B2) ,  fails to teach the limitations of claim 17 including a top portion made of the conductive material, disposed on the programmable material, and in direct contact with the second conductive line of the plurality of conductive lines.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues that Hsu discloses an R-RAM memory array that includes memory resistors which store bits by way of low and high resistance memory states. As discussed at paragraph [0043] of the reference, the memory resistors are made from a colossal magnetoresistive (CMR) film or a high temperature superconductor (HTSC) material. While the memory resistors of Hsu have the property of holding different resistive states, there is no disclosure of the resistors undergoing a phase change.

In response to claims 4 and 11, Hsu et al teaches a phase changeable material (as disclosed in claim 4 and a material that changes phases ( as disclosed in claim 11). Paragraph [0043] of Hsu et al  discloses the memory resistors are made from a colossal magnetoresistive (CMR) film or a high temperature superconductor (HTSC) material. As evidenced by Habib (US Pub no. 2009/0282375 A1), [0045]phase change  materials can, for example, comprise chalcogenides or alloys thereof, and perovskites or perovskite-like materials (e.g., colossal magnetoresistance (CMR) materials and high temperature superconductivity (HTSC) materials) or any other suitable material capable of switching between stable states with different resistances, such as an amorphous state or a crystalline state.  Therefore, the rejections of claims 4 and 11  are maintained. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813